                                                                  ORDERED ACCORDINGLY.


                                                                  Dated: January 4, 2019


    1

    2
                                                                 _________________________________
    3                                                            Brenda K. Martin, Bankruptcy Judge


    4

    5

    6

    7                      IN THE UNITED STATES BANKRUPTCY COURT
    8                              FOR THE DISTRICT OF ARIZONA
    9   In re:                                          Chapter 11
   10
        BOB BONDURANT SCHOOL OF HIGH                    Case No. 2:18-bk-12041-BKM
   11   PERFORMANCE DRIVING, INC.,
                                                        STIPULATED ORDER GRANTING STAY
   12                          Debtor.                  RELIEF, ADEQUATE PROTECTION
                                                        AND CONDITIONAL REJECTION OF
   13                                                   CONTRACT
   14
                                                        (Vehicles Attached Hereto As Exhibit A;
   15                                                   General Materials On Exhibit B)
        FCA US LLC,
   16
                               Movant,
   17

   18   vs.

   19   BOB BONDURANT SCHOOL OF HIGH
        PERFORMANCE DRIVING, INC.,
   20
                               Respondent.
   21
   22            FCA US LLC (“FCA”) and Bob Bondurant School of High Performance Driving, Inc.
   23 (“Debtor” or “Bondurant School”), having agreed to the terms set forth herein and stipulated
   24 to entry of this Order to resolve certain post-petition issues between FCA and the Bondurant

   25 School, the Court having considered the stipulation and the entire record before the Court, and
   26 after due deliberation thereon and sufficient cause appearing therefore;

   27 THE COURT HEREBY FINDS AND CONCLUDES:
   28

Case 2:18-bk-12041-BKM        Doc 119 Filed 01/04/19 Entered 01/07/19 07:25:07             Desc
                               Main Document    Page 1 of 31
    1          A.     Generally, pursuant to certain promotional packages offered by FCA to

    2 qualifying consumer owners of (i) certain FCA Dodge vehicles that purchased an SRT trim

    3 package, or (ii) certain Fiat vehicles that purchased the Abarth trim package, such consumers

    4 are entitled to a one-day free class at Bondurant School. Consequently, the Bondurant School’s

    5 inability to hold its classes or to perform can cause damage to Bondurant School, FCA, and

    6 consumers who incur costs to attend the classes.

    7          B.     There were two promotional contracts between FCA and the Bondurant School

    8 (detailed below) which are exclusive contracts in that Bondurant School, with limited exception,

    9 can only use certain FCA-owned vehicles for its classes, and FCA provides a fleet of vehicles

   10 owned by FCA for use by the Bondurant School.

   11          C.     FCA and Debtor are parties to a Promotional Agreement dated October 6, 2015
   12 as amended on March 21, 2018 (the “Dodge Contract”). The original parties and only parties

   13 that can claim an interest in the contract are FCA and the Bondurant School. As part of the

   14 terms of the Dodge Contract, FCA provided, on an at-will bailment basis, a fleet of vehicles

   15 owned by FCA and which Bondurant School uses in its operations pursuant to the terms of the

   16 Dodge Contract.

   17          D.     The Bondurant School and FCA were parties to a Promotional Agreement
   18 involving certain Fiat brand vehicles (the “Fiat Contract”) pursuant to which FCA provided

   19 certain Fiat brand vehicles which the Bondurant School could use exclusively to provide classes

   20 for qualifying consumer customers that purchased certain Fiat vehicles with the Abarth trim

   21 package. The Fiat Contract expired by its own terms pre-petition in August 2018 and FCA and

   22 the Bondurant School were in negotiations regarding the Fiat Contract when the Bondurant

   23 School filed its petition.

   24          E.     Attached as Exhibit A is FCA’s list (the “FCA List”) of the FCA-owned Dodge

   25 and Fiat vehicles that it supplied to the Bondurant School on an at-will bailment basis which are

   26 owned by FCA and which FCA maintains should be in the Bondurant School’s possession. At

   27 the time of delivery, FCA maintains the combined manufacturer's suggested retail price (MSRP)

   28

Case 2:18-bk-12041-BKM        Doc 119 Filed 01/04/19 Entered 01/07/19 07:25:07              Desc
                               Main Document    Page 2 of 31
    1 for the vehicles on the FCA List was approximately $9.0 million. The FCA List changes from

    2 time to time as vehicles are “swapped” in and out for maintenance, repair, or replacement.

    3          F.      In addition, FCA owns promotional materials with FCA trademarked references

    4 such as flags and other items associated with providing the classes such as, for example, tires,

    5 that are either provided directly by FCA or paid for and owned by FCA and that are to be used

    6 solely in connection with the Program classes (the “Other FCA Items”) and as also generally

    7 described on the attached Exhibit B. All of the vehicles on the FCA List (as modified as

    8 vehicles are swapped) (collectively the “Vehicles”) and the Other FCA Items are owned by

    9 FCA and are not property of the Debtor’s estate. The Vehicles together with the Other FCA

   10 Items are referred to collectively as the “FCA Assets”.

   11          G.      Both the Dodge Contract and the Fiat Contract (collectively the “Agreements”)
   12 contain specified insurance coverage that must be in place and maintained by the Bondurant

   13 School (the “Insurance Coverage”). On November 27, 2018, Debtor provided FCA with

   14 certain certificates of insurance.     The insurance in place expires December 31, 2018 (the
   15 “Insurance Expiration Date”). Based on the certificates, FCA is concerned that the insurance

   16 that is currently in place does not meet the Agreements’ requirements, whereas the Debtor

   17 believes it is compliant. The Debtor is working to obtain copies of the current insurance

   18 policies and when obtained will provide FCA with copies of same. The Bondurant School is

   19 also working on putting insurance in place before the Insurance Expiration Date and FCA and

   20 the Bondurant School are in discussions regarding the insurance situation.

   21          H.      Although the Fiat Contract has expired by its own terms, the parties disagree on
   22 whether FCA nevertheless needs to seek relief from the stay to take possession of the Fiat

   23 vehicles from Debtor's possession should FCA choose to do so. Notwithstanding any stipulated

   24 relief granted herein, that issue and the Parties’ rights are preserved.

   25          I.      Pursuant to 11 U.S.C. §§361, 362, 363(e) and 365, as set forth herein, the Parties
   26 have agreed to modify the automatic stay and provide FCA stay relief under specific

   27 circumstances to provide adequate assurances to FCA regarding the protection and security of

   28 the FCA Assets while they remain in Bondurant School’s possession, and other related relief,

Case 2:18-bk-12041-BKM         Doc 119 Filed 01/04/19 Entered 01/07/19 07:25:07               Desc
                                Main Document    Page 3 of 31
    1 including rejection of the Dodge Agreement in the event FCA is entitled to stay relief with

    2 respect to the Dodge vehicles as granted herein.

    3 Based on the foregoing, IT IS HEREBY ORDERED THAT:

    4         1.      Upon the occurrence of specific events, as set forth below, FCA is entitled to and

    5 is hereby granted relief from the stay pursuant to 11 U.S.C. §362, adequate protection pursuant

    6 to 11 U.S.C. §361 and the Dodge Contract is rejected without further notice or hearing in the

    7 event that FCA files with the Court a notice that FCA intends to take immediate action (an

    8 “Immediate Action Notice”), with copies of such notice being sent by overnight mail and/or

    9 email (“Service”) to counsel for the Debtor, the court-appointed Chief Restructuring Officer

   10 for the Bondurant School, any party requesting notice via CM/ECF, and the Office of the U.S.

   11 Trustee (“Notice Parties”). The triggering events that entitle FCA to file an Immediate Action

   12 Notice are:

   13         (a)     If by close of business Wednesday, December 5, 2018, Debtor has not completed
   14                 and provided an inventory of all FCA Vehicles in its possession (the
   15                 “Inventory”) to FCA, with a list and pictures which show the outside of the
   16                 Vehicles and for each vehicle a picture of the correlating vehicle identification
   17                 number. Notwithstanding the foregoing, at its option, FCA may extend the time
   18                 for completion of the Inventory or provide additional time for the investigation
   19                 regarding any unaccounted-for Vehicles. In the event the Inventory is not timely
   20                 delivered, or three or more of the Vehicles identified on the FCA List are

   21                 missing and are not located by close of business December 7, 2018, then FCA, at
   22                 its option, may file and serve an Immediate Action Notice. However, if after the

   23                 Inventory is completed and delivered, and any of the aforesaid unaccounted-for
   24                 Vehicles are located after December 7, 2018, and so long as arrangements have

   25                 not yet been made by FCA for alternative options for qualifying consumers or
   26                 carriers to pick up the FCA Vehicles which cannot be cancelled without penalty,
   27                 the triggering event(s) will be cured, and FCA will withdraw its Immediate
   28                 Action Notice.

Case 2:18-bk-12041-BKM       Doc 119 Filed 01/04/19 Entered 01/07/19 07:25:07                Desc
                              Main Document    Page 4 of 31
    1         (b)     The Insurance Coverage is not extended by the Insurance Expiration Date for a

    2                 sufficient period for Debtor to complete its Chapter 11 case (the “Insurance

    3                 Extension”) in a manner acceptable to FCA.

    4 IT IS FURTHER ORDERED THAT:

    5         2.      Debtor shall keep FCA fully informed regarding the Bondurant School

    6 operations including (i) financial and logistical ability to operate all classes pursuant to the

    7 terms of the Agreements; and (ii) status of investor and sale process.

    8 IT IS FURTHER ORDERED THAT:

    9         3.      In the event that any of the following occurs, FCA may file with the court a
   10 notice (the “Court Notice”), with Service on the Notice Parties, identifying that one or more of

   11 the following events have occurred (a “Trigger Event”):

   12                 a.     A Vehicle is missing and has not been accounted for to FCA’s
   13                        satisfaction;
   14                 b.     Debtor fails to notify FCA at least 3 days before any FCA class
   15                        scheduled pursuant to the Agreements that such class is to be
   16                        cancelled or otherwise fails to cooperate with FCA regarding
   17                        communications to consumers regarding any cancelled class(es);
   18                 c.     In the event Debtor obtains the Insurance Extension but Debtor
   19                        fails to establish to FCA’s satisfaction that the insurance complies
   20                        with the terms of the Agreements;

   21                 d.     Debtor fails to comply with any material terms of the
   22                        Agreements;

   23                 e.     Debtor discontinues ordinary course operations or fails to hold
   24                        two or more consecutive classes required by the Agreements; or

   25                 f.     This case is converted to Chapter 7, or the Debtor otherwise
   26                        informs the court it is intending to liquidate.
   27         4.      Upon the filing and Service on the Notice Parties of the Court Notice, the
   28 automatic stay provided by 11 U.S.C §362 shall be terminated as to FCA, and the Dodge

Case 2:18-bk-12041-BKM        Doc 119 Filed 01/04/19 Entered 01/07/19 07:25:07               Desc
                               Main Document    Page 5 of 31
    1 Contract is rejected pursuant to 11 U.S.C §365 without further notice or hearing unless Debtor

    2 obtains a temporary restraining order from the Court within 5 business days after the Court

    3 Notice is filed and served.

    4 IT IS FURTHER ORDERED THAT:

    5          5.     At FCA’s option, at any time, FCA may file a Court Notice and shall make

    6 Service upon the Notice Parties disclosing that it intends to take immediate possession of the

    7 Fiat vehicles. In the event that FCA issues such Court Notice, the automatic stay provided by

    8 11 U.S.C §362 (to the extent it was still applicable as of the filing of the Court Notice) shall be

    9 terminated as to the Fiat vehicles unless Debtor obtains a temporary restraining order from the

   10 Court within 5 business days after the Court Notice is filed and served. Until FCA notifies

   11 Debtor of its intent to take immediate possession of the Fiat vehicles, the Parties shall continue

   12 to comply with the terms of the Fiat Contract as if it was in full force and effect. For further

   13 clarity, a notice by FCA that it intends to take immediate possession of the Fiat vehicles either

   14 through contending that it can take possession due to its position that the automatic stay does

   15 not apply or by issuing the Court Notice, will not result in automatic rejection of the Dodge

   16 Contract.

   17          6.     Nothing herein shall be construed as the Debtor’s assumption or rejection of the
   18 Dodge Contract absent an event (cured or uncured) set forth in paragraphs 1 and 4. The Parties

   19 reserve their rights in connection therewith.

   20          7.     Immediately upon the issuance of an Immediate Action Notice by FCA, or the

   21 issuance of a Court Notice that is not stayed pursuant to the terms of section 5 or 6 above, FCA

   22 (or its agents, as directed by FCA) is entitled to secure and retrieve the applicable FCA Assets.

   23 FCA and its agents shall be granted immediate reasonable access to the Debtor’s premises for

   24 the purpose of protecting and removing the applicable FCA Assets, and Debtor (or Chapter 7

   25 Trustee as applicable) will fully cooperate with FCA regarding securing and protecting the

   26 Vehicles until they are removed from the Debtor’s premises.

   27

   28

Case 2:18-bk-12041-BKM        Doc 119 Filed 01/04/19 Entered 01/07/19 07:25:07                Desc
                               Main Document    Page 6 of 31
    1            8.    In the event any Vehicles are determined to be missing, the Bondurant School (or

    2 the Chapter 7 Trustee, as applicable) shall fully cooperate with FCA regarding any investigation

    3 and insurance, police or other reporting of any missing Vehicle.

    4            9.    The above is without prejudice to FCA’s ability to seek additional or different

    5 relief and any rights, claims or interests that FCA may have against the Debtor or other related

    6 parties.

    7            10.   This Order shall remain in full force and effect upon conversion of this case to a

    8 Chapter 7, is binding upon any subsequently appointed Trustee, and the findings and

    9 conclusions of the Court shall survive any dismissal of this Bankruptcy Case.

   10            11.   For cause shown, the provisions of Fed. R. Bank. P. 4001(3) shall not apply to
   11 the Stipulated Order.

   12

   13                                  DATED AND SIGNED ABOVE
   14

   15

   16
        APPROVED TO FORM AND CONTENT:
   17

   18
        STINSON LEONARD STREET LLP
   19
        /s/ Christopher C. Simpson
   20   Attorneys for FCA US LLC
   21

   22   ALLEN BARNES & JONES PLC

   23   /s/ Hilary L. Barnes
        Attorneys for Debtors
   24

   25

   26

   27

   28

Case 2:18-bk-12041-BKM
       149152422.1            Doc 119 Filed 01/04/19 Entered 01/07/19 07:25:07                Desc
                               Main Document    Page 7 of 31
                         Exhibit A




                                                                      Exhibit A
Case 2:18-bk-12041-BKM   Doc 119 Filed 01/04/19 Entered 01/07/19 07:25:07   Desc
                          Main Document    Page 8 of 31
VIN          YR                      Trim                 Exterior           Interior

Quota
Vipers
DV400658     13 to 15 ACR Exterior   ACR-Viper-Image      Blk/Wht/Red        Race Interior
             Only                    Model-Not
                                     representative of
                                     production
GV100305     2016                    Viper ACR            Viper White        High Grip Alcantara Leather
                                                                             Seat-Black/Red


GV100327     2016                    Viper GTC            Viper White        Sabelt - Leather Bucket
                                                                             Seats-Black/Demonic Red

Challenger
Hellcat
GH191589     2016                    Challenger Hellcat        Pitch Black   Suede/Nappa Perform Seat
                                                                             SRT Logo-Black/Ruby Red

GH191593     2016                    Challenger Hellcat   Pitch Black        Suede/Nappa Perform Seat
                                                                             SRT Logo-Black/Ruby Red

GH191594     2016                    Challenger Hellcat   Pitch Black        Suede/Nappa Perform Seat
                                                                             SRT Logo-Black/Ruby Red

GH191595     2016                    Challenger Hellcat   Pitch Black        Suede/Nappa Perform Seat
                                                                             SRT Logo-Black/Ruby Red

GH191597     2016                    Challenger Hellcat   Pitch Black        Suede/Nappa Perform Seat
                                                                             SRT Logo-Black/Ruby Red

GH191598     2016                    Challenger Hellcat   Pitch Black        Suede/Nappa Perform Seat
                                                                             SRT Logo-Black/Ruby Red

GH191599     2016                    Challenger Hellcat   Pitch Black        Suede/Nappa Perform Seat
                                                                             SRT Logo-Black/Ruby Red

GH191600     2016                    Challenger Hellcat   Pitch Black        Suede/Nappa Perform Seat
                                                                             SRT Logo-Black/Ruby Red

JH245191     2018                    Challenger Hellcat   Yellow Jacket      Hellcat Logo Laguna Leather
                                     Widebody             w/Painted Black    Seat/Black
                                                          Satin Hood

JH245192     2018                    Challenger Hellcat   Yellow Jacket      Hellcat Logo Laguna Leather
                                     Widebody             w/Painted Black    Seat/Black
                                                          Satin Hood

JH245166     2018                    Challenger Hellcat   Pitch Black        Hellcat Logo Laguna Leather
                                     Widebody             w/Painted Black    Seat/Black
                                                          Satin Hood

JH245169     2018                    Challenger Hellcat   Yellow Jacket      Hellcat Logo Laguna Leather
                                     Widebody             w/Painted Black    Seat/Black
                                                          Satin Hood




   Case 2:18-bk-12041-BKM                Doc 119 Filed 01/04/19 Entered 01/07/19 07:25:07                  Desc
                                          Main Document    Page 9 of 31
JH245176   2018        Challenger Hellcat   Yellow Jacket     Hellcat Logo Laguna Leather
                       Widebody             w/Painted Black   Seat/Black
                                            Satin Hood

JH245177   2018        Challenger Hellcat   Yellow Jacket     Hellcat Logo Laguna Leather
                       Widebody             w/Painted Black   Seat/Black
                                            Satin Hood

JH245181   2018        Challenger Hellcat   Yellow Jacket     Hellcat Logo Laguna Leather
                       Widebody             w/Painted Black   Seat/Black
                                            Satin Hood

JH245184   2018        Challenger Hellcat   Yellow Jacket     Hellcat Logo Laguna Leather
                       Widebody             w/Painted Black   Seat/Black
                                            Satin Hood

JH245186   2018        Challenger Hellcat   Yellow Jacket     Hellcat Logo Laguna Leather
                       Widebody             w/Painted Black   Seat/Black
                                            Satin Hood

JH245188   2018        Challenger Hellcat   Yellow Jacket     Hellcat Logo Laguna Leather
                       Widebody             w/Painted Black   Seat/Black
                                            Satin Hood

JH321346   2018        Challenger Hellcat   White Knuckle     Hellcat Logo
                       Widebody                               Nappa/Alcantara/Black




JH245168   2018        Challenger Hellcat   Yellow Jacket     Hellcat Logo Laguna Leather
                       Widebody             w/Painted Black   Seat/Black
                                            Satin Hood

JH245170   2018        Challenger Hellcat   Yellow Jacket     Hellcat Logo Laguna Leather
                       Widebody             w/Painted Black   Seat/Black
                                            Satin Hood

JH245171   2018        Challenger Hellcat   Yellow Jacket     Hellcat Logo Laguna Leather
                       Widebody             w/Painted Black   Seat/Black
                                            Satin Hood

JH245174   2018        Challenger Hellcat   Yellow Jacket     Hellcat Logo Laguna Leather
                       Widebody             w/Painted Black   Seat/Black
                                            Satin Hood

JH245180   2018        Challenger Hellcat   Yellow Jacket     Hellcat Logo Laguna Leather
                       Widebody             w/Painted Black   Seat/Black
                                            Satin Hood

JH245182   2018        Challenger Hellcat   Yellow Jacket     Hellcat Logo Laguna Leather
                       Widebody             w/Painted Black   Seat/Black
                                            Satin Hood

JH245187   2018        Challenger Hellcat   Yellow Jacket     Hellcat Logo Laguna Leather
                       Widebody             w/Painted Black   Seat/Black
                                            Satin Hood




  Case 2:18-bk-12041-BKM   Doc 119 Filed 01/04/19 Entered 01/07/19 07:25:07                 Desc
                           Main Document    Page 10 of 31
JH245190     2018                  Challenger Hellcat   Yellow Jacket     Hellcat Logo Laguna Leather
                                   Widebody             w/Painted Black   Seat/Black
                                                        Satin Hood

Demons
JH110257     2018                  Challenger-Demon     Yellow Jacket

JH110258     2018                  Challenger-Demon     White Knuckle

JH110255     2018                  Challenger-Demon     Go Mango

JH110256     2018                  Challenger-Demon     Octane Red

Charger
Hellcat
GH253817     2016                  CHARGER HELLCAT      Pitch Black

GH253818     2016                  CHARGER HELLCAT      Pitch Black

GH253819     2016                  CHARGER HELLCAT      Pitch Black

GH253820     2016                  CHARGER HELLCAT      Pitch Black

GH253821     2016                  CHARGER HELLCAT      Pitch Black

Military/Law Enforcement 4 Total
JC315338     2018                  Durango SRT AWD      White Knuckle     Leather Trimmed Bucket
                                                                          Seats/Black




JC315340     2018                  Durango SRT AWD      White Knuckle     Leather Trimmed Bucket
                                                                          Seats/Black




Executive Cars 4 Total
HC850267     2017                  Durango R/T RWD      White Knuckle     Lux Leather Trimmed
                                                                          Bucket Seats-Black




HC690307     2017                  Durango              Vice White        Lux Leather Trimmed
                                                                          Bucket Seats-Black/Lt Frost
                                                                          Beige




  Case 2:18-bk-12041-BKM               Doc 119 Filed 01/04/19 Entered 01/07/19 07:25:07                 Desc
                                       Main Document    Page 11 of 31
JC315342      2018     Durango SRT AWD      DB Black Crystal     Leather Trimmed Bucket
                                                                 Seats/Black




JC315343      2018     Durango SRT AWD      Bruiser Grey         Leather Trimmed Bucket
                                                                 Seats/Black




Show Cars 4 Total
HH600493      2017     Charger Hellcat      Go Mango w/ Black    Laguna Lt Wgt Perform
                                            Painted Roof         Emboss Logo-Black




JH245167      2018     Challenger Hellcat   Yellow Jacket        Hellcat Logo Laguna Leather
                       Widebody             w/Painted Black      Seat/Black
                                            Satin Hood

HPD 1 Total
HH597847      2017     Charger Hellcat      Pitch Black          Suede/Nappa Lt Wgt
                                                                 Perform SRT Logo-Black


HPD/Auto 6 Total
HH597800      2017     Challenger Hellcat   White Knuckle        SRT Nappa/Suede
                                            w/Satin Black Hood   W/Hellcat Logo-Black


HH597801      2017     Challenger Hellcat   White Knuckle        SRT Nappa/Suede
                                            w/Satin Black Hood   W/Hellcat Logo-Black


HH597802      2017     Challenger Hellcat   White Knuckle        SRT Nappa/Suede
                                            w/Satin Black Hood   W/Hellcat Logo-Black


HH597803      2017     Challenger Hellcat   White Knuckle        SRT Nappa/Suede
                                            w/Satin Black Hood   W/Hellcat Logo-Black


HH597804      2017     Challenger Hellcat   White Knuckle        SRT Nappa/Suede
                                            w/Satin Black Hood   W/Hellcat Logo-Black




  Case 2:18-bk-12041-BKM   Doc 119 Filed 01/04/19 Entered 01/07/19 07:25:07                    Desc
                           Main Document    Page 12 of 31
HH597805     2017          Challenger Hellcat   White Knuckle        SRT Nappa/Suede
                                                w/Satin Black Hood   W/Hellcat Logo-Black


HH597893     2017          Charger Daytona R/T Contusion Blue        Daytona Perf
                           RWD                                       Suede/Leather Seats-
                                                                     Black/Brazen Gold


HH597894     2017          Charger Daytona R/T Contusion Blue        Daytona Perf
                           RWD                                       Suede/Leather Seats-
                                                                     Black/Brazen Gold


HH597895     2017          Charger Daytona R/T Contusion Blue        Daytona Perf
                           RWD                                       Suede/Leather Seats-
                                                                     Black/Brazen Gold


HH597896     2017          Charger Daytona R/T Contusion Blue        Daytona Perf
                           RWD                                       Suede/Leather Seats-
                                                                     Black/Brazen Gold


Instructor Cars 14 Total
HH597833     2017          Charger Hellcat      Go Mango             Suede/Nappa Lt Wgt
                                                                     Perform SRT Logo-Black




HH597834     2017          Charger Hellcat      Go Mango             Suede/Nappa Lt Wgt
                                                                     Perform SRT Logo-Black




HH597835     2017          Charger Hellcat      Go Mango             Suede/Nappa Lt Wgt
                                                                     Perform SRT Logo-Black




HH597836     2017          Charger Hellcat      Go Mango             Suede/Nappa Lt Wgt
                                                                     Perform SRT Logo-Black




HH597837     2017          Charger Hellcat      Go Mango             Suede/Nappa Lt Wgt
                                                                     Perform SRT Logo-Black




   Case 2:18-bk-12041-BKM      Doc 119 Filed 01/04/19 Entered 01/07/19 07:25:07               Desc
                               Main Document    Page 13 of 31
HH597838    2017               Charger Hellcat   Go Mango   Suede/Nappa Lt Wgt
                                                            Perform SRT Logo-Black




HH597839    2017               Charger Hellcat   Go Mango   Suede/Nappa Lt Wgt
                                                            Perform SRT Logo-Black




HH597840    2017               Charger Hellcat   Go Mango   Suede/Nappa Lt Wgt
                                                            Perform SRT Logo-Black




HH597841    2017               Charger Hellcat   Go Mango   Suede/Nappa Lt Wgt
                                                            Perform SRT Logo-Black




HH597842    2017               Charger Hellcat   Go Mango   Suede/Nappa Lt Wgt
                                                            Perform SRT Logo-Black




HH597843    2017               Charger Hellcat   Go Mango   Suede/Nappa Lt Wgt
                                                            Perform SRT Logo-Black




HH597844    2017               Charger Hellcat   Go Mango   Suede/Nappa Lt Wgt
                                                            Perform SRT Logo-Black




HH597845    2017               Charger Hellcat   Go Mango   Suede/Nappa Lt Wgt
                                                            Perform SRT Logo-Black




HH597846    2017               Charger Hellcat   Go Mango   Suede/Nappa Lt Wgt
                                                            Perform SRT Logo-Black




GPRR/Arr Class Cars 32 Total




  Case 2:18-bk-12041-BKM           Doc 119 Filed 01/04/19 Entered 01/07/19 07:25:07   Desc
                                   Main Document    Page 14 of 31
HH597772   2017        Challenger Hellcat   Yellow Jacket        SRT Nappa/Suede
                                            w/Satin Black Hood   W/Hellcat Logo-Black


HH597775   2017        Challenger Hellcat   Yellow Jacket        SRT Nappa/Suede
                                            w/Satin Black Hood   W/Hellcat Logo-Black


HH597778   2017        Challenger Hellcat   Yellow Jacket        SRT Nappa/Suede
                                            w/Satin Black Hood   W/Hellcat Logo-Black


HH597779   2017        Challenger Hellcat   Yellow Jacket        SRT Nappa/Suede
                                            w/Satin Black Hood   W/Hellcat Logo-Black


HH597780   2017        Challenger Hellcat   Yellow Jacket        SRT Nappa/Suede
                                            w/Satin Black Hood   W/Hellcat Logo-Black


HH597781   2017        Challenger Hellcat   Yellow Jacket        SRT Nappa/Suede
                                            w/Satin Black Hood   W/Hellcat Logo-Black


HH597782   2017        Challenger Hellcat   Yellow Jacket        SRT Nappa/Suede
                                            w/Satin Black Hood   W/Hellcat Logo-Black


HH597783   2017        Challenger Hellcat   Yellow Jacket        SRT Nappa/Suede
                                            w/Satin Black Hood   W/Hellcat Logo-Black


HH597785   2017        Challenger Hellcat   Yellow Jacket        SRT Nappa/Suede
                                            w/Satin Black Hood   W/Hellcat Logo-Black


HH597786   2017        Challenger Hellcat   Yellow Jacket        SRT Nappa/Suede
                                            w/Satin Black Hood   W/Hellcat Logo-Black


HH597788   2017        Challenger Hellcat   Yellow Jacket        SRT Nappa/Suede
                                            w/Satin Black Hood   W/Hellcat Logo-Black


HH597789   2017        Challenger Hellcat   Yellow Jacket        SRT Nappa/Suede
                                            w/Satin Black Hood   W/Hellcat Logo-Black


HH597790   2017        Challenger Hellcat   Yellow Jacket        SRT Nappa/Suede
                                            w/Satin Black Hood   W/Hellcat Logo-Black


HH597791   2017        Challenger Hellcat   Yellow Jacket        SRT Nappa/Suede
                                            w/Satin Black Hood   W/Hellcat Logo-Black




  Case 2:18-bk-12041-BKM   Doc 119 Filed 01/04/19 Entered 01/07/19 07:25:07             Desc
                           Main Document    Page 15 of 31
HH597794   2017        Challenger Hellcat   Yellow Jacket        SRT Nappa/Suede
                                            w/Satin Black Hood   W/Hellcat Logo-Black


HH597795   2017        Challenger Hellcat   Yellow Jacket        SRT Nappa/Suede
                                            w/Satin Black Hood   W/Hellcat Logo-Black


HH597796   2017        Challenger Hellcat   Yellow Jacket        SRT Nappa/Suede
                                            w/Satin Black Hood   W/Hellcat Logo-Black


JC315341   2018        Durango SRT AWD      White Knuckle        Leather Trimmed Bucket
                                                                 Seats/Black




JH245203   2018        Challenger SRT 392   White Knuckle        SRT Logo Nappa/Alcantara
                                                                 Seat/Black


JH245206   2018        Challenger SRT 392   White Knuckle        SRT Logo Nappa/Alcantara
                                                                 Seat/Black


JH245196   2018        Challenger SRT 392   White Knuckle        SRT Logo Nappa/Alcantara
                                                                 Seat/Black


JH245198   2018        Challenger SRT 392   White Knuckle        SRT Logo Nappa/Alcantara
                                                                 Seat/Black


JH245201   2018        Challenger SRT 392   White Knuckle        SRT Logo Nappa/Alcantara
                                                                 Seat/Black


JH245207   2018        Challenger SRT 392   White Knuckle        SRT Logo Nappa/Alcantara
                                                                 Seat/Black


JH245194   2018        Challenger SRT 392   White Knuckle        SRT Logo Nappa/Alcantara
                                                                 Seat/Black


JH245202   2018        Challenger SRT 392   White Knuckle        SRT Logo Nappa/Alcantara
                                                                 Seat/Black


JH245199   2018        Challenger SRT 392   White Knuckle        SRT Logo Nappa/Alcantara
                                                                 Seat/Black


JC315339   2018        Durango SRT AWD      White Knuckle        Leather Trimmed Bucket
                                                                 Seats/Black




  Case 2:18-bk-12041-BKM   Doc 119 Filed 01/04/19 Entered 01/07/19 07:25:07                 Desc
                           Main Document    Page 16 of 31
JH245195     2018       Challenger SRT 392   White Knuckle     SRT Logo Nappa/Alcantara
                                                               Seat/Black


JH245200     2018       Challenger SRT 392   White Knuckle     SRT Logo Nappa/Alcantara
                                                               Seat/Black


JH245204     2018       Challenger SRT 392   White Knuckle     SRT Logo Nappa/Alcantara
                                                               Seat/Black


JH245205     2018       Challenger SRT 392   White Knuckle     SRT Logo Nappa/Alcantara
                                                               Seat/Black


JH245208     2018       Challenger SRT 392   White Knuckle     SRT Logo Nappa/Alcantara
                                                               Seat/Black


JH245197     2018       Challenger SRT 392   White Knuckle     SRT Logo Nappa/Alcantara
                                                               Seat/Black


JH245172     2018       Challenger Hellcat   Yellow Jacket     Hellcat Logo Laguna Leather
                        Widebody             w/Painted Black   Seat/Black
                                             Satin Hood

JH245173     2018       Challenger Hellcat   Yellow Jacket     Hellcat Logo Laguna Leather
                        Widebody             w/Painted Black   Seat/Black
                                             Satin Hood

JH245175     2018       Challenger Hellcat   Yellow Jacket     Hellcat Logo Laguna Leather
                        Widebody             w/Painted Black   Seat/Black
                                             Satin Hood

JH245178     2018       Challenger Hellcat   Yellow Jacket     Hellcat Logo Laguna Leather
                        Widebody             w/Painted Black   Seat/Black
                                             Satin Hood

JH245179     2018       Challenger Hellcat   Yellow Jacket     Hellcat Logo Laguna Leather
                        Widebody             w/Painted Black   Seat/Black
                                             Satin Hood

JH245183     2018       Challenger Hellcat   Yellow Jacket     Hellcat Logo Laguna Leather
                        Widebody             w/Painted Black   Seat/Black
                                             Satin Hood

JH245189     2018       Challenger Hellcat   Yellow Jacket     Hellcat Logo Laguna Leather
                        Widebody             w/Painted Black   Seat/Black
                                             Satin Hood

JH245193     2018       Challenger Hellcat   Yellow Jacket     Hellcat Logo Laguna Leather
                        Widebody             w/Painted Black   Seat/Black
                                             Satin Hood

Support Vehicles




   Case 2:18-bk-12041-BKM   Doc 119 Filed 01/04/19 Entered 01/07/19 07:25:07                 Desc
                            Main Document    Page 17 of 31
GG234524   2016        RAM 2500 Crew 4x4 Delmonico Red Pearl Cloth 40/20/40 Prem Bench
                       Big Horn                              Seat-Black/Diesel Gray




GG234525   2016        RAM 2500 Crew 4x4 Delmonico Red Pearl Cloth 40/20/40 Prem Bench
                       Big Horn                              Seat-Black/Diesel Gray




EE121397   2014        PROMASTER          Black
EE121395   2014        PROMASTER          Black
G6B01775   2016        Promaster City     Deep Red Metallic
                       Waygon




  Case 2:18-bk-12041-BKM   Doc 119 Filed 01/04/19 Entered 01/07/19 07:25:07              Desc
                           Main Document    Page 18 of 31
Wheels                     Tires    Engine-Transmission Other Options             MSRP



                                                                                  MSRP
Rattler (5 Spoke), Hyper            6-Speed Manual       Big Wing
Black

                                                                                  $      101,990.00
WP8S 19X11.0 19X13.0                8.4L V10-6 Speed     Extreme Aero Package,
Santana Alum Wheels                 Manual               ACR Seat Belts, Center
                                                         Band Paint Stripe-Red
                                                                                  $      138,340.00
WPA 18X10.5 19X13.0                 8.4L V10-6 Speed     Time Attack Group 2.0,
Sidewinder II Matte Whls            Manual               SRT Hood
                                                                                  $      111,790.00

  WH3 20" x 9.5" Matte              6.2L V8 Supercharger-
Black Lightweight Forged                6-Spd Manual
         Aluminum                                                                 $       65,385.00
WH3 20" x 9.5" Matte                6.2L V8 Supercharger-
Black Lightweight Forged            6-Spd Manual
Aluminum                                                                          $       65,385.00
WH3 20" x 9.5" Matte                6.2L V8 Supercharger-
Black Lightweight Forged            6-Spd Manual
Aluminum                                                                          $       65,385.00
WH3 20" x 9.5" Matte                6.2L V8 Supercharger-
Black Lightweight Forged            6-Spd Manual
Aluminum                                                                          $       65,385.00
WH3 20" x 9.5" Matte                6.2L V8 Supercharger-
Black Lightweight Forged            6-Spd Manual
Aluminum                                                                          $       65,385.00
WH3 20" x 9.5" Matte                6.2L V8 Supercharger-
Black Lightweight Forged            6-Spd Manual
Aluminum                                                                          $       65,385.00
WH3 20" x 9.5" Matte                6.2L V8 Supercharger-
Black Lightweight Forged            6-Spd Manual
Aluminum                                                                          $       65,385.00
WH3 20" x 9.5" Matte                6.2L V8 Supercharger-
Black Lightweight Forged            6-Spd Manual
Aluminum                                                                          $       65,385.00
Devil's Rim Aluminum     305/35ZR20 6.2L V8 SRT HEMI 6- Rear Seat Delete Group,
Wheels                   P Zero     Spd MANUAL            Brake Calipers-Black
                         Summer
                         Tires                                                    $       75,775.00
Devil's Rim Aluminum     305/35ZR20 6.2L V8 SRT HEMI 6- Rear Seat Delete Group,
Wheels                   P Zero     Spd MANUAL            Brake Calipers-Black
                         Summer
                         Tires                                                    $       75,775.00
Devil's Rim Aluminum     305/35ZR20 6.2L V8 SRT HEMI 6- Red Seat Belts, Power
Wheels                   P Zero     Spd MANUAL            Sunroof
                         Summer
                         Tires                                                    $       75,775.00
Devil's Rim Aluminum     305/35ZR20 6.2L V8 SRT HEMI 6- Rear Seat Delete Group,
Wheels                   P Zero     Spd MANUAL            Brake Calipers-Black
                         Summer
                         Tires                                                    $       75,775.00




   Case 2:18-bk-12041-BKM               Doc 119 Filed 01/04/19 Entered 01/07/19 07:25:07              Desc
                                        Main Document    Page 19 of 31
Devil's Rim Aluminum   305/35ZR20   6.2L V8 SRT HEMI 6-   Rear Seat Delete Group,
Wheels                 P Zero       Spd MANUAL            Brake Calipers-Black
                       Summer
                       Tires                                                        $   75,775.00
Devil's Rim Aluminum   305/35ZR20   6.2L V8 SRT HEMI 6-   Rear Seat Delete Group,
Wheels                 P Zero       Spd MANUAL            Brake Calipers-Black
                       Summer
                       Tires                                                        $   75,775.00
Devil's Rim Aluminum   305/35ZR20   6.2L V8 SRT HEMI 6-   Rear Seat Delete Group,
Wheels                 P Zero       Spd MANUAL            Brake Calipers-Black
                       Summer
                       Tires                                                        $   75,775.00
Devil's Rim Aluminum   305/35ZR20   6.2L V8 SRT HEMI 6-   Rear Seat Delete Group,
Wheels                 P Zero       Spd MANUAL            Brake Calipers-Black
                       Summer
                       Tires                                                        $   75,775.00
Devil's Rim Aluminum   305/35ZR20   6.2L V8 SRT HEMI 6-   Rear Seat Delete Group,
Wheels                 P Zero       Spd MANUAL            Brake Calipers-Black
                       Summer
                       Tires                                                        $   75,775.00
Devil's Rim Aluminum   305/35ZR20   6.2L V8 SRT HEMI 6-   Rear Seat Delete Group,
Wheels                 P Zero       Spd MANUAL            Brake Calipers-Black
                       Summer
                       Tires                                                        $   75,775.00
                       305/35ZR20   6.2L V8 SRT HEMI 8-   Rear Seat Delte Group,
                       P Zero       Spd Auto              Painted Black Satin
                       Summer                             Hood, Brake Calipers-
                       Tires                              Black
                                                                                    $   75,775.00
Devil's Rim Aluminum   305/35ZR20   6.2L V8 SRT HEMI 6-   Rear Seat Delete Group,
Wheels                 P Zero       Spd MANUAL            Brake Calipers-Black
                       Summer
                       Tires                                                        $   75,775.00
Devil's Rim Aluminum   305/35ZR20   6.2L V8 SRT HEMI 6-   Rear Seat Delete Group,
Wheels                 P Zero       Spd MANUAL            Brake Calipers-Black
                       Summer
                       Tires                                                        $   75,775.00
Devil's Rim Aluminum   305/35ZR20   6.2L V8 SRT HEMI 6-   Rear Seat Delete Group,
Wheels                 P Zero       Spd MANUAL            Brake Calipers-Black
                       Summer
                       Tires                                                        $   75,775.00
Devil's Rim Aluminum   305/35ZR20   6.2L V8 SRT HEMI 6-   Rear Seat Delete Group,
Wheels                 P Zero       Spd MANUAL            Brake Calipers-Black
                       Summer
                       Tires                                                        $   75,775.00
Devil's Rim Aluminum   305/35ZR20   6.2L V8 SRT HEMI 6-   Rear Seat Delete Group,
Wheels                 P Zero       Spd MANUAL            Brake Calipers-Black
                       Summer
                       Tires                                                        $   75,775.00
Devil's Rim Aluminum   305/35ZR20   6.2L V8 SRT HEMI 6-   Rear Seat Delete Group,
Wheels                 P Zero       Spd MANUAL            Brake Calipers-Black
                       Summer
                       Tires                                                        $   75,775.00
Devil's Rim Aluminum   305/35ZR20   6.2L V8 SRT HEMI 6-   Rear Seat Delete Group,
Wheels                 P Zero       Spd MANUAL            Brake Calipers-Black
                       Summer
                       Tires                                                        $   75,775.00



   Case 2:18-bk-12041-BKM              Doc 119 Filed 01/04/19 Entered 01/07/19 07:25:07             Desc
                                       Main Document    Page 20 of 31
Devil's Rim Aluminum    305/35ZR20 6.2L V8 SRT HEMI 6-    Rear Seat Delete Group,
Wheels                  P Zero     Spd MANUAL             Brake Calipers-Black
                        Summer
                        Tires                                                       $   75,775.00


                                                                                    $   87,686.00

                                                                                    $   89,585.00

                                                                                    $   87,686.00

                                                                                    $   87,686.00


                                                                                    $   71,230.00

                                                                                    $   71,230.00

                                                                                    $   71,230.00

                                                                                    $   71,230.00

                                                                                    $   71,230.00

WPF 20x10.0 Lo-Gloss Blk 295/45ZR20 6.4L V8 SRT HEMI 8-   SRT Interior Appearance
Multispoke               BSW All    Spd Auto              Group, 2nd Row
                         Season                           Console w/Armrest &
                                                          Storage
                                                                                    $   66,680.00
WPF 20x10.0 Lo-Gloss Blk 295/45ZR20 6.4L V8 SRT HEMI 8-   SRT Interior Appearance
Multispoke               BSW All    Spd Auto              Group, 2nd Row
                         Season                           Console w/Armrest &
                                                          Storage
                                                                                    $   66,680.00

265/50R20 BSW All                   5.7L V8 8-Spd Auto    Technology Group,
Season                                                    Blacktop Package,
                                                          Trailer Tow Group IV,
                                                          2nd Row Fold/Tumble
                                                          Captain Chairs, 2nd Row
                                                          Consol w/Armrest &
                                                          Storage, Power Sunroof


                                                                                    $   49,265.00
265/50R20 Performance               3.6L V6               Power Sunroof,
A/S Tires                                                 Technology Group, 2nd
                                                          Row Fold/Tumble
                                                          Captain Chairs, 8.4
                                                          Touchscreen Display

                                                                                    $   46,675.00




   Case 2:18-bk-12041-BKM               Doc 119 Filed 01/04/19 Entered 01/07/19 07:25:07            Desc
                                        Main Document    Page 21 of 31
WPF 20x10.0 Lo-Gloss Blk 295/45ZR/20 6.4L V8 SRT HEMI 8-   Technology Group, Rear
Multispoke               BSW 3        Spd Auto             DVD Entertainment
                         Season Tires                      Center, SRT Interior
                                                           Appearance Group, 2nd
                                                           Row Console
                                                           w/Armrest&Storage,
                                                           Power Sunroof
                                                                                    $   72,960.00
WPF 20x10.0 Lo-Gloss Blk 295/45ZR/20 6.4L V8 SRT HEMI 8-   Technology Group, Rear
Multispoke               BSW 3        Spd Auto             DVD Entertainment
                         Season Tires                      Center, SRT Interior
                                                           Appearance Group, 2nd
                                                           Row Console
                                                           w/Armrest&Storage,
                                                           Power Sunroof
                                                                                    $   72,960.00

275/40ZR20 All Season   WEB 20X8.0 6.2L V8      8 Spd      Power Convenience
Perf Tires-Pirelli      Gloss Black Auto                   Group, Harman Kardon
                        Aluminum                           Audio Group, Floormats
                        Wheels                             Front/Rear Right,
                                                           Floormats Front/Rear
                                                           Left, Power Sunroof,
                                                           Black Painted Roof

                                                                                    $   74,130.00
Devil's Rim Aluminum    305/35ZR20 6.2L V8 SRT HEMI 8-     Red Seat Belts, Power
Wheels                  P Zero     Spd Auto                Sunroof
                        Summer
                        Tires                                                       $   80,465.00

275/40ZR20 P Zerso      WSB 20X9.5 6.2L V8     8-Spd Auto Power Convenience
Summer Tires            Brass                             Group, Harman Kardon
                        Monkey                            Audio Group
                                                                                    $   72,225.00

275/40ZR20 All Season   WEB 20x9.5   6.2L V8   8-Spd Auto Painted Black Satin
Perf Tires-Pirelli      SRT                               Hood
                        LowGloss
                        Black Perf                                                  $   70,180.00
275/40ZR20 All Season   WEB 20x9.5   6.2L V8   8-Spd Auto Painted Black Satin
Perf Tires-Pirelli      SRT                               Hood
                        LowGloss
                        Black Perf                                                  $   70,180.00
275/40ZR20 All Season   WEB 20x9.5   6.2L V8   8-Spd Auto Painted Black Satin
Perf Tires-Pirelli      SRT                               Hood
                        LowGloss
                        Black Perf                                                  $   70,180.00
275/40ZR20 All Season   WEB 20x9.5   6.2L V8   8-Spd Auto Painted Black Satin
Perf Tires-Pirelli      SRT                               Hood
                        LowGloss
                        Black Perf                                                  $   70,180.00
275/40ZR20 All Season   WEB 20x9.5   6.2L V8   8-Spd Auto Painted Black Satin
Perf Tires-Pirelli      SRT                               Hood
                        LowGloss
                        Black Perf                                                  $   70,180.00




   Case 2:18-bk-12041-BKM                Doc 119 Filed 01/04/19 Entered 01/07/19 07:25:07           Desc
                                         Main Document    Page 22 of 31
275/40ZR20 All Season   WEB 20x9.5 6.2L V8 8-Spd Auto    Painted Black Satin
Perf Tires-Pirelli      SRT                              Hood
                        LowGloss
                        Black Perf                                                  $   70,180.00
245/45ZR20 BSW Perf                5.7 L V8 8-Spd-       Beats Audio Group, Anti-
Tires                              Auto                  Lock 4-Wheel Disc HD
                                                         Brakes, Baytona Decals
                                                         Delete
                                                                                    $   70,180.00
245/45ZR20 BSW Perf                5.7 L V8   8-Spd-     Beats Audio Group, Anti-
Tires                              Auto                  Lock 4-Wheel Disc HD
                                                         Brakes, Baytona Decals
                                                         Delete
                                                                                    $   70,180.00
245/45ZR20 BSW Perf                5.7 L V8   8-Spd-     Beats Audio Group, Anti-
Tires                              Auto                  Lock 4-Wheel Disc HD
                                                         Brakes, Baytona Decals
                                                         Delete
                                                                                    $   70,180.00
245/45ZR20 BSW Perf                5.7 L V8   8-Spd-     Beats Audio Group, Anti-
Tires                              Auto                  Lock 4-Wheel Disc HD
                                                         Brakes, Baytona Decals
                                                         Delete
                                                                                    $   70,180.00

275/40ZR20 All Season   WEB 20x9.5 6.2L V8    8-Spd Auto Power Convenience
Perf Tires-Pirelli      SRT                              Group, Harman Kardon
                        LowGloss                         Audio Group, Floormats
                        Black Perf                       Front/Rear Right,
                                                         Front/Rear Left
                                                                                    $   70,635.00
275/40ZR20 All Season   WEB 20x9.5 6.2L V8    8-Spd Auto Power Convenience
Perf Tires-Pirelli      SRT                              Group, Harman Kardon
                        LowGloss                         Audio Group, Floormats
                        Black Perf                       Front/Rear Right,
                                                         Front/Rear Left
                                                                                    $   70,635.00
275/40ZR20 All Season   WEB 20x9.5 6.2L V8    8-Spd Auto Power Convenience
Perf Tires-Pirelli      SRT                              Group, Harman Kardon
                        LowGloss                         Audio Group, Floormats
                        Black Perf                       Front/Rear Right,
                                                         Front/Rear Left
                                                                                    $   70,635.00
275/40ZR20 All Season   WEB 20x9.5 6.2L V8    8-Spd Auto Power Convenience
Perf Tires-Pirelli      SRT                              Group, Harman Kardon
                        LowGloss                         Audio Group, Floormats
                        Black Perf                       Front/Rear Right,
                                                         Front/Rear Left
                                                                                    $   70,635.00
275/40ZR20 All Season   WEB 20x9.5 6.2L V8    8-Spd Auto Power Convenience
Perf Tires-Pirelli      SRT                              Group, Harman Kardon
                        LowGloss                         Audio Group, Floormats
                        Black Perf                       Front/Rear Right,
                                                         Front/Rear Left
                                                                                    $   70,635.00




   Case 2:18-bk-12041-BKM              Doc 119 Filed 01/04/19 Entered 01/07/19 07:25:07             Desc
                                       Main Document    Page 23 of 31
275/40ZR20 All Season   WEB 20x9.5 6.2L V8   8-Spd Auto Power Convenience
Perf Tires-Pirelli      SRT                             Group, Harman Kardon
                        LowGloss                        Audio Group, Floormats
                        Black Perf                      Front/Rear Right,
                                                        Front/Rear Left
                                                                                 $   70,635.00
275/40ZR20 All Season   WEB 20x9.5 6.2L V8   8-Spd Auto Power Convenience
Perf Tires-Pirelli      SRT                             Group, Harman Kardon
                        LowGloss                        Audio Group, Floormats
                        Black Perf                      Front/Rear Right,
                                                        Front/Rear Left
                                                                                 $   70,635.00
275/40ZR20 All Season   WEB 20x9.5 6.2L V8   8-Spd Auto Power Convenience
Perf Tires-Pirelli      SRT                             Group, Harman Kardon
                        LowGloss                        Audio Group, Floormats
                        Black Perf                      Front/Rear Right,
                                                        Front/Rear Left
                                                                                 $   70,635.00
275/40ZR20 All Season   WEB 20x9.5 6.2L V8   8-Spd Auto Power Convenience
Perf Tires-Pirelli      SRT                             Group, Harman Kardon
                        LowGloss                        Audio Group, Floormats
                        Black Perf                      Front/Rear Right,
                                                        Front/Rear Left
                                                                                 $   70,635.00
275/40ZR20 All Season   WEB 20x9.5 6.2L V8   8-Spd Auto Power Convenience
Perf Tires-Pirelli      SRT                             Group, Harman Kardon
                        LowGloss                        Audio Group, Floormats
                        Black Perf                      Front/Rear Right,
                                                        Front/Rear Left
                                                                                 $   70,635.00
275/40ZR20 All Season   WEB 20x9.5 6.2L V8   8-Spd Auto Power Convenience
Perf Tires-Pirelli      SRT                             Group, Harman Kardon
                        LowGloss                        Audio Group, Floormats
                        Black Perf                      Front/Rear Right,
                                                        Front/Rear Left
                                                                                 $   70,635.00
275/40ZR20 All Season   WEB 20x9.5 6.2L V8   8-Spd Auto Power Convenience
Perf Tires-Pirelli      SRT                             Group, Harman Kardon
                        LowGloss                        Audio Group, Floormats
                        Black Perf                      Front/Rear Right,
                                                        Front/Rear Left
                                                                                 $   70,635.00
275/40ZR20 All Season   WEB 20x9.5 6.2L V8   8-Spd Auto Power Convenience
Perf Tires-Pirelli      SRT                             Group, Harman Kardon
                        LowGloss                        Audio Group, Floormats
                        Black Perf                      Front/Rear Right,
                                                        Front/Rear Left
                                                                                 $   70,635.00
275/40ZR20 All Season   WEB 20x9.5 6.2L V8   8-Spd Auto Power Convenience
Perf Tires-Pirelli      SRT                             Group, Harman Kardon
                        LowGloss                        Audio Group, Floormats
                        Black Perf                      Front/Rear Right,
                                                        Front/Rear Left
                                                                                 $   70,635.00




   Case 2:18-bk-12041-BKM              Doc 119 Filed 01/04/19 Entered 01/07/19 07:25:07          Desc
                                       Main Document    Page 24 of 31
275/40ZR20 All Season   WEB 20x9.5   6.2L V8   6 Speed   Black Satin Hood
Perf Tires-Pirelli      SRT          Manual
                        LowGloss
                        Black Perf                                          $   67,185.00
275/40ZR20 All Season   WEB 20x9.5   6.2L V8   6 Speed   Black Satin Hood
Perf Tires-Pirelli      SRT          Manual
                        LowGloss
                        Black Perf                                          $   67,185.00
275/40ZR20 All Season   WEB 20x9.5   6.2L V8   6 Speed   Black Satin Hood
Perf Tires-Pirelli      SRT          Manual
                        LowGloss
                        Black Perf                                          $   67,185.00
275/40ZR20 All Season   WEB 20x9.5   6.2L V8   6 Speed   Black Satin Hood
Perf Tires-Pirelli      SRT          Manual
                        LowGloss
                        Black Perf                                          $   67,185.00
275/40ZR20 All Season   WEB 20x9.5   6.2L V8   6 Speed   Black Satin Hood
Perf Tires-Pirelli      SRT          Manual
                        LowGloss
                        Black Perf                                          $   67,185.00
275/40ZR20 All Season   WEB 20x9.5   6.2L V8   6 Speed   Black Satin Hood
Perf Tires-Pirelli      SRT          Manual
                        LowGloss
                        Black Perf                                          $   67,185.00
275/40ZR20 All Season   WEB 20x9.5   6.2L V8   6 Speed   Black Satin Hood
Perf Tires-Pirelli      SRT          Manual
                        LowGloss
                        Black Perf                                          $   67,185.00
275/40ZR20 All Season   WEB 20x9.5   6.2L V8   6 Speed   Black Satin Hood
Perf Tires-Pirelli      SRT          Manual
                        LowGloss
                        Black Perf                                          $   67,185.00
275/40ZR20 All Season   WEB 20x9.5   6.2L V8   6 Speed   Black Satin Hood
Perf Tires-Pirelli      SRT          Manual
                        LowGloss
                        Black Perf                                          $   67,185.00
275/40ZR20 All Season   WEB 20x9.5   6.2L V8   6 Speed   Black Satin Hood
Perf Tires-Pirelli      SRT          Manual
                        LowGloss
                        Black Perf                                          $   67,185.00
275/40ZR20 All Season   WEB 20x9.5   6.2L V8   6 Speed   Black Satin Hood
Perf Tires-Pirelli      SRT          Manual
                        LowGloss
                        Black Perf                                          $   67,185.00
275/40ZR20 All Season   WEB 20x9.5   6.2L V8   6 Speed   Black Satin Hood
Perf Tires-Pirelli      SRT          Manual
                        LowGloss
                        Black Perf                                          $   67,185.00
275/40ZR20 All Season   WEB 20x9.5   6.2L V8   6 Speed   Black Satin Hood
Perf Tires-Pirelli      SRT          Manual
                        LowGloss
                        Black Perf                                          $   67,185.00
275/40ZR20 All Season   WEB 20x9.5   6.2L V8   6 Speed   Black Satin Hood
Perf Tires-Pirelli      SRT          Manual
                        LowGloss
                        Black Perf                                          $   67,185.00




   Case 2:18-bk-12041-BKM               Doc 119 Filed 01/04/19 Entered 01/07/19 07:25:07    Desc
                                        Main Document    Page 25 of 31
275/40ZR20 All Season    WEB 20x9.5   6.2L V8   6 Speed     Black Satin Hood
Perf Tires-Pirelli       SRT          Manual
                         LowGloss
                         Black Perf                                                   $   67,185.00
275/40ZR20 All Season    WEB 20x9.5   6.2L V8   6 Speed     Black Satin Hood
Perf Tires-Pirelli       SRT          Manual
                         LowGloss
                         Black Perf                                                   $   67,185.00
275/40ZR20 All Season    WEB 20x9.5   6.2L V8   6 Speed     Black Satin Hood
Perf Tires-Pirelli       SRT          Manual
                         LowGloss
                         Black Perf                                                   $   67,185.00
WPF 20x10.0 Lo-Gloss Blk 295/45ZR20   6.4L V8 SRT HEMI 8-   SRT Interior Appearance
Multispoke               BSW All      Spd Auto              Group, 2nd Row
                         Season                             Console w/Armrest &
                                                            Storage
                                                                                      $   67,185.00
SRT Low Gloss Black Perf 275/40ZR20 6.4L V8 SRT HEMI 8-     Red Seat Belts
Whls                     P Zero     Spd Auto
                         Summer
                         Tires                                                        $   66,680.00
SRT Low Gloss Black Perf 275/40ZR20 6.4L V8 SRT HEMI 8-     Red Seat Belts
Whls                     P Zero     Spd Auto
                         Summer
                         Tires                                                        $   52,980.00
SRT Low Gloss Black Perf 275/40ZR20 6.4L V8 SRT HEMI 8-     Red Seat Belts
Whls                     P Zero     Spd Auto
                         Summer
                         Tires                                                        $   52,980.00
SRT Low Gloss Black Perf 275/40ZR20 6.4L V8 SRT HEMI 8-     Red Seat Belts
Whls                     P Zero     Spd Auto
                         Summer
                         Tires                                                        $   52,980.00
SRT Low Gloss Black Perf 275/40ZR20 6.4L V8 SRT HEMI 8-     Red Seat Belts
Whls                     P Zero     Spd Auto
                         Summer
                         Tires                                                        $   52,980.00
SRT Low Gloss Black Perf 275/40ZR20 6.4L V8 SRT HEMI 8-     Red Seat Belts
Whls                     P Zero     Spd Auto
                         Summer
                         Tires                                                        $   52,980.00
SRT Low Gloss Black Perf 275/40ZR20 6.4L V8 SRT HEMI 8-     Red Seat Belts
Whls                     P Zero     Spd Auto
                         Summer
                         Tires                                                        $   52,980.00
SRT Low Gloss Black Perf 275/40ZR20 6.4L V8 SRT HEMI 8-     Red Seat Belts
Whls                     P Zero     Spd Auto
                         Summer
                         Tires                                                        $   52,980.00
SRT Low Gloss Black Perf 275/40ZR20 6.4L V8 SRT HEMI 8-     Red Seat Belts
Whls                     P Zero     Spd Auto
                         Summer
                         Tires                                                        $   52,980.00
WPF 20x10.0 Lo-Gloss Blk 295/45ZR20 6.4L V8 SRT HEMI 8-     SRT Interior Appearance
Multispoke               BSW All    Spd Auto                Group, 2nd Row
                         Season                             Console w/Armrest &
                                                            Storage
                                                                                      $   52,980.00


   Case 2:18-bk-12041-BKM                Doc 119 Filed 01/04/19 Entered 01/07/19 07:25:07             Desc
                                         Main Document    Page 26 of 31
SRT Low Gloss Black Perf 275/40ZR20 6.4L V8 SRT HEMI 8-   Red Seat Belts
Whls                     P Zero     Spd Auto
                         Summer
                         Tires                                                      $   52,980.00
SRT Low Gloss Black Perf 275/40ZR20 6.4L V8 SRT HEMI 8-   Red Seat Belts
Whls                     P Zero     Spd Auto
                         Summer
                         Tires                                                      $   52,980.00
SRT Low Gloss Black Perf 275/40ZR20 6.4L V8 SRT HEMI 8-   Red Seat Belts
Whls                     P Zero     Spd Auto
                         Summer
                         Tires                                                      $   52,980.00
SRT Low Gloss Black Perf 275/40ZR20 6.4L V8 SRT HEMI 8-   Red Seat Belts
Whls                     P Zero     Spd Auto
                         Summer
                         Tires                                                      $   52,980.00
SRT Low Gloss Black Perf 275/40ZR20 6.4L V8 SRT HEMI 8-   Red Seat Belts
Whls                     P Zero     Spd Auto
                         Summer
                         Tires                                                      $   52,980.00
SRT Low Gloss Black Perf 275/40ZR20 6.4L V8 SRT HEMI 8-   Red Seat Belts
Whls                     P Zero     Spd Auto
                         Summer
                         Tires                                                      $   52,980.00
Devil's Rim Aluminum     305/35ZR20 6.2L V8 SRT HEMI 6-   Rear Seat Delete Group,
Wheels                   P Zero     Spd MANUAL            Brake Calipers-Black
                         Summer
                         Tires                                                      $   75,775.00
Devil's Rim Aluminum     305/35ZR20 6.2L V8 SRT HEMI 6-   Rear Seat Delete Group,
Wheels                   P Zero     Spd MANUAL            Brake Calipers-Black
                         Summer
                         Tires                                                      $   75,775.00
Devil's Rim Aluminum     305/35ZR20 6.2L V8 SRT HEMI 6-   Rear Seat Delete Group,
Wheels                   P Zero     Spd MANUAL            Brake Calipers-Black
                         Summer
                         Tires                                                      $   75,775.00
Devil's Rim Aluminum     305/35ZR20 6.2L V8 SRT HEMI 6-   Rear Seat Delete Group,
Wheels                   P Zero     Spd MANUAL            Brake Calipers-Black
                         Summer
                         Tires                                                      $   75,775.00
Devil's Rim Aluminum     305/35ZR20 6.2L V8 SRT HEMI 6-   Rear Seat Delete Group,
Wheels                   P Zero     Spd MANUAL            Brake Calipers-Black
                         Summer
                         Tires                                                      $   75,775.00
Devil's Rim Aluminum     305/35ZR20 6.2L V8 SRT HEMI 6-   Rear Seat Delete Group,
Wheels                   P Zero     Spd MANUAL            Brake Calipers-Black
                         Summer
                         Tires                                                      $   75,775.00
Devil's Rim Aluminum     305/35ZR20 6.2L V8 SRT HEMI 6-   Rear Seat Delete Group,
Wheels                   P Zero     Spd MANUAL            Brake Calipers-Black
                         Summer
                         Tires                                                      $   75,775.00
Devil's Rim Aluminum     305/35ZR20 6.2L V8 SRT HEMI 6-   Rear Seat Delete Group,
Wheels                   P Zero     Spd MANUAL            Brake Calipers-Black
                         Summer
                         Tires                                                      $   75,775.00




   Case 2:18-bk-12041-BKM               Doc 119 Filed 01/04/19 Entered 01/07/19 07:25:07            Desc
                                        Main Document    Page 27 of 31
WBEP 18X8.0 Polished    6.7L I6 Turbo Diesel   Protection Group, 180
Aluminum Wheels         Engine-Auto            Amp Alternator, Power
                        Transmission           Black trailer Tow
                                               Mirrors, Ctr Stop Lamp
                                               w/Cargo View Camera,
                                               Uconnect 8.4 NAV, Park
                                               View-Rear Back-up
                                               Camera, ParkSense
                                               FT/RR Park Assist
                                               System, Power
                                               Adjustable Pedals, Spray
                                               in Bedliner

                                                                          $    57,680.00
WBEP 18X8.0 Polished    6.7L I6 Turbo Diesel   Protection Group, 180
Aluminum Wheels         Engine-Auto            Amp Alternator, Power
                        Transmission           Black Trailer Tow
                                               Mirrors, Ctr Stop Lamp
                                               w/Cargo View Camera,
                                               Uconnect 8.4 NAV, Park
                                               View-Rear Back-up
                                               Camera, ParkSense
                                               FT/RR Park Assist
                                               System, Power
                                               Adjustable Pedals, Spray
                                               in Bedliner

                                                                          $    57,680.00
                                                                          $    38,070.00
                                                                          $    38,070.00

                                                                          $    30,790.00
                                                                          $ 8,215,648.00 Total




   Case 2:18-bk-12041-BKM   Doc 119 Filed 01/04/19 Entered 01/07/19 07:25:07                     Desc
                            Main Document    Page 28 of 31
Vin        MY      Make                    MSRP
H0109246   17      Fiat Spider              $31,271.00
H0109243   17      Fiat Spider              $31,271.00
H0109241   17      Fiat Spider              $31,271.00
H0109152   17      Fiat Spider              $32,500.00
H0109091   17      Fiat Spider              $32,500.00
H0109067   17      Fiat Spider              $31,271.00
H0108991   17      Fiat Spider              $31,271.00
H0108776   17      Fiat Spider              $31,271.00
H0108769   17      Fiat Spider              $32,500.00
H0108574   17      Fiat Spider              $31,271.00
H0107991   17      Fiat Spider              $31,271.00
H0106320   17      Fiat Spider              $32,500.00
H0100260   17      Fiat Spider              $33,811.00
HT529797   17      FIAT 500 - FF            $24,672.00
HT529193   17      FIAT 500 - FF            $25,577.00
HT529192   17      FIAT 500 - FF            $25,577.00
HT529191   17      FIAT 500 - FF            $25,577.00
HT529190   17      FIAT 500 - FF            $25,577.00
HT529189   17      FIAT 500 - FF            $25,577.00
HT529188   17      FIAT 500 - FF            $25,577.00
HT529187   17      FIAT 500 - FF            $24,672.00
HT529186   17      FIAT 500 - FF            $24,672.00
HT529185   17      FIAT 500 - FF            $24,672.00
HT529184   17      FIAT 500 - FF            $24,672.00
HT529183   17      FIAT 500 - FF            $24,672.00
HT529182   17      FIAT 500 - FF            $24,672.00
FT502848   15      FIAT 500 - FF            $25,940.00
FT502839   15      FIAT 500 - FF            $25,940.00
FT502837   15      FIAT 500 - FF            $25,940.00




    Case 2:18-bk-12041-BKM     Doc 119 Filed 01/04/19 Entered 01/07/19 07:25:07   Desc
                               Main Document    Page 29 of 31
                         Exhibit B




                                                                      Exhibit B
Case 2:18-bk-12041-BKM   Doc 119 Filed 01/04/19 Entered 01/07/19 07:25:07   Desc
                         Main Document    Page 30 of 31
 FCA trademarked items and any product delivered by FCA,
 including without limitation, tires, which are for use on the FCA
 Vehicles.




Case 2:18-bk-12041-BKM   Doc 119 Filed 01/04/19 Entered 01/07/19 07:25:07   Desc
                         Main Document    Page 31 of 31
